Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12, filed on 8/23/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Admitted Prior Art
The rejection of claims 3-5, 17-19 and 23 (signal vias that extend through the circuit substrate and that can be of any length) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA1).
The rejection of claims 9 (providing thermal vias underneath the laser diode that are connected to ground) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA2). 
The rejection of claims 9 (connecting laser driver in a high-side switch configuration) based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA3). Applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (9,250,404), found in IDS, hereinafter ‘404.
Annotated Figs 1, 2, 5 of ‘404 disclose an electronic circuit assembly, comprising:
1,12. 	“a circuit substrate [10,40] including 
a top surface [T1], a bottom surface [B1], and a cavity [12] in the substrate formed at an edge [left side] of the circuit substrate [10,40] that exposes an intermediate substrate surface [I, bottom of cavity 12] between the top surface and the bottom surface of the circuit substrate [10,40]; and 
a laser diode [80] including a top surface [T2], a bottom surface [B2], and a side surface [F], wherein the bottom surface [B2] of the laser diode [80] is arranged on the intermediate surface [I] of the circuit substrate [10,40].”

    PNG
    media_image1.png
    442
    874
    media_image1.png
    Greyscale

2. 	“wherein the laser diode [80] is an edge emitting laser diode configured to emit laser energy [directed into fibers 30] from a side surface [F] of the laser diode, and 
the top surface [T2] of the edge emitting laser diode [80] is substantially aligned with the top surface [T1] of the circuit substrate [10,40].”
6,14. 	“wherein the cavity [12] includes at least one substrate wall [W, back wall of cavity 12] substantially vertical to the intermediate substrate surface [I, bottom of cavity 12] and extending along the edge [left side] of the circuit substrate [10,40].”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5, 9, 17-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘404 as applied to claims 1 and 12 above.
Regarding claims 3-5, annotated Figs 1, 2, 5 of ‘404 disclose an electronic circuit assembly as described above, in addition ‘404 discloses making an electric connection 60 that electrically connects the laser assembly 80 with the IC chip laser driver 50. ‘404 does not disclose this connection to be a signal via.
However, signal vias that extend through the circuit substrate in order to connected different semiconductor elements mounted on the substrate are well known in the art, as evidenced by APA1. This is also evidenced by Fig 4 of applicant’s disclosure identified as “Background Art”, Fig 4 shows Vias 424 extending through a circuit substrate 420 and connecting conductive traces 426 to the bottom of the laser Die 402. Signal vias can be designed to be of any desired length, as is well known in the art of semiconductor manufacturing.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘404 by using a signal via instead of the electric connection 60, since the combination would yield the predictable result of electrically connecting the laser assembly 80 with the laser driver 50.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	‘404 (combined as described above with Fig 4 of APA1) further discloses:
3,17. 	“wherein the circuit substrate [10,40] includes one or more signal vias [Via] extending from a height of the intermediate surface [I] to the top surface [T1] of the circuit substrate [10,40].”
4,17. 	“wherein a height of the one or more signal vias [Via] is substantially equal to a height of the edge emitting laser diode [80].”
5,18,19. 	“including: a surface mount device (SMD) [50] disposed on the top surface [T1] of the circuit substrate [10,40];”
 wherein the intermediate surface [I] of the circuit substrate [10,40] includes one or more electrically conductive traces [426] electrically connected to the bottom surface [B2] of the edge emitting laser diode [80] (see Fig 4 of APA1); 
the top surface [T1] of the circuit substrate [10,40] includes one or more electrically conductive traces [92] electrically connected to the SMD [50] (see Fig 7 of ‘404); and 
at least one via [Via] of the one or more signal vias provide electrical continuity between the bottom surface [B2] of the edge emitting laser diode [80] and the SMD [50].”
Regarding claim 9, annotated Figs 1, 2, 5 of ‘404 disclose an electronic circuit assembly as described above, in addition ‘404 discloses IC chip laser driver 50 disposed on the top surface of the circuit substrate 40 and connected to laser assembly 80. ‘404 does not specify the laser driver 50 to be connected to the laser assembly 80 in a high-side switch circuit configuration and with thermal vias underneath the laser assembly 80 below the intermediate surface of the circuit substrate, such that the laser and the thermal vias are connected to circuit ground.
However, thermal vias positioned underneath a laser diode or other semiconductor device, that extend through the circuit substrate in order to dissipate heat from the device, are well known in the art, as evidenced by Fig 4 of APA2. Also, a high-side switch laser driving configuration, where the bottom terminal of the laser diode is connected to ground is well known in the art to be used in laser transmitter systems, as evidenced by APA3. This is also evidenced by Figs 2B and 4 of applicant’s disclosure identified as “Background Art”, Fig 2B shows that in a high-side switch configuration the bottom of the laser diode LOAD is connected to circuit ground. Fig 4 specifies that the laser driver SMD can be connected in a high-side switch configuration and a heat sink 428 and/or a via 424 can be positioned underneath the laser diode 402. It is well known in the art to connect electrically conductive components (like thermal vias) to ground in order to minimize the parasitic inductance/capacitance. 
It would have been obvious to one of ordinary skill in the art to modify the device of ‘404 by using a high-side switch laser driver configuration, positioning thermal vias underneath the laser assembly, and connecting the bottom side and the thermal vias to ground, since the combination would yield the predictable result of providing communication signals to the laser 80 with the laser driver 50, dissipating heat from the laser assembly, that can detrimentally affect the lifetime of the laser, and reducing parasitic inductance in the circuit that can negatively affect the performance of the circuit and of the laser assembly.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
9,19,20. 	“including: a surface mount device (SMD) [50] disposed on the top surface [T1] of the circuit substrate [10,40] and including 
a high side switch [Fig 2B of APA3] to drive the laser diode [80]; 
one or more thermal vias [vias, heatsinks of Fig 4 of APA2] disposed below the intermediate surface [I] of the circuit substrate [10,40] and under the laser diode [80]; and 
wherein the bottom surface [B2] of the laser diode [80] and the thermal vias [vias, heatsinks of Fig 4 of APA2] are connected to circuit ground.”
Regarding claims 12, 14, 17-20, the arguments applied above to the apparatus described with regards to claims 1-6 and 9 are applicable to the method claims as well, as indicated by the grouping of the claims in the rejection.
 
Regarding claims 23 and 24, annotated Figs 1, 2, 5, 7 of ‘404 (combined with Figs 2B and 4 of APA as described above with respect to claims 3-5 and 9) further discloses a laser transmitter system, comprising:
23. 	“a circuit substrate [10,40] including a top surface [T1], a bottom surface [B1], and a cavity [12] in the substrate formed at an edge of the circuit substrate that exposes an intermediate substrate surface [I] between the top surface and the bottom surface of the circuit substrate; 
an edge emitting laser diode [80] including a top surface [T2], a bottom surface [B2], and a side surface [F] facing away from a wall [W] of the cavity [12], 
wherein laser energy [output into fibers 30] of the laser diode is emitted from the side surface [F] of the laser diode [80]; 
the bottom surface [B2] of the laser diode [80] is arranged on the intermediate substrate surface [I] of the circuit substrate, and the top surface [T2] of the laser diode is aligned with the top surface [T1] of the circuit substrate;
one or more wire bonds [62] connecting the top surface [T2] of the edge emitting laser diode to the top surface [T1] of the circuit substrate; 
a surface mount device (SMD) [50] disposed on the top surface [T1] of the circuit substrate; and 
one or more signal vias [Via of Fig 4 of APA1] extending in the circuit substrate [10,40] from a height of the intermediate substrate surface [I] to the top surface [T1] of the circuit substrate, 
where the one or more signal vias [Via] provide electrical continuity between the bottom surface [B2] of the edge emitting laser diode and the SMD [50].”
24. 	“wherein the SMD [50] includes a high side switch [Fig 2B of APA3] to drive the edge emitting laser diode [80], and the bottom surface [B2] of the edge emitting laser diode is electrically connected to circuit ground.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 18 and 19 recite the limitation "intermediate surface".  There is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, the claims should be amended to recite “intermediate substrate surface”.
The remainder of the claims are rejected for their dependence on claims 3 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828